DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received on 01/31/2022. 
Claims 1, 2, 4, 7, and 8 are amended. Claims 1-8 are considered in this Office Action. Claims 1-8 are currently pending. 

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
Applicant’s amendments have been considered, and they do overcome the 35 U.S.C. 112(b). 
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. 101. An updated 101 rejections will address applicant’s amendment. 
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. 103. An updated 103 rejections will address applicant’s amendment. 

Response to Argument
Applicant’s arguments and amendments with respect to  the 35 U.S.C. § 112(b) rejection to claims 1-8 have been considered, but are persuasive. 
Applicant amended the claims to recite "multiplying, for each of at least one type of sensitivity" to overcome the rejection under 35 U.S.C. § 112(b). The claims recite at least one type of sensitivity, and for each of those types of sensitivity, the calculated similarity is multiplied for each of the plurality of types of existing vehicles. The rejection under 35 U.S.C. § 112(b) is withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection to claims 1-8 have been considered, but are not persuasive. 
Applicant asserts that the claimed step of "presenting a product to at least one of a customer and a developer based upon the evaluation model" integrates the alleged judicial exception into a practical application of the judicial exception. As suggested by the Examiner during the telephone interview on January 26, 2022, the claims have been amended to recite presenting a product to at least one of a customer and a developer based upon the evaluation model. Thus, Applicant submits that the claims, as a whole, integrate the alleged judicial exception into a practical application of the exception under Step 2A, Prong Two of the Alice eligibility analysis, and requests that the rejection under 35 U.S.C. § 101 be withdrawn. 
The examiner respectfully disagrees. It is first noted by the examiner and per interview summary mailed on 02/02/2022, the examiner noted that presenting data e.g. displaying data would amount to post-solution activity. Next, the Examiner emphasizes that merely using a general purpose computer to predict customer’s impression to a product based on similarity between previous products and said product and display data, without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of communications would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.
Accordingly, Applicant’s arguments have been considered, and they do not overcome the 35 U.S.C. 101. An updated the 35 U.S.C. §101 rejections will address applicant’s amendment. 
Applicant’s arguments with respect to the 35 U.S.C. §103 rejection to claims 1-8 have been considered, but are not persuasive. Applicant’s arguments are primarily raised in light of applicant’s amendments, and therefore addressed in the updated the 35 U.S.C. §103 rejection set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 7, and 8 each recite the phrase “present a product to at least one of a customer and a developer based upon the evaluation model” However, the Examiner is unable to find any generic or specific description or steps in the instant specification that show that Applicant was in possession of a technique that configures of presenting a product to at least one of a customer and a developer based upon the evaluation model as recited in the claims.
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 2-6 depend from claim 1 and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the Apparatus (claims 1-6), the method (claim 7), and the non-transitory computer-readable storage medium (claim 8) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind including (observation, evaluation, judgement, and opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, as well as mathematical calculations which falls into the “mathematical concepts” group.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: An evaluation device comprising: at least one processor configured to execute at least one program to: perform crawling processing comprising periodically collecting, from a plurality of information media via the Internet, image data associated with character strings indicating predetermined vehicle names of a plurality of types of existing vehicles and text data which include the character strings and indicate a customer's impression of each of the plurality of types of existing vehicles; extract a first feature value of an appearance image of a vehicle which is an evaluation target; calculate similarity between the appearance image of the vehicle which is an evaluation target and each of appearance images of the plurality of types of existing vehicles shown by the collected image data on the basis of the extracted first feature value;  and present a product to at least one of a customer and a developer based upon the evaluation model, wherein the predicting of the customer's impression comprises: multiplying, for each of at least one type of sensitivity, the calculated similarity for each of the plurality of types of existing vehicles and a score obtained by converting the customer's impression of each of the plurality of types of existing vehicles, which is obtained by using the evaluation model, into a numerical value, to obtain multiplied values for each of the at least one type of sensitivity; and adding the multiplied values for the plurality of types of existing vehicles, to obtain the added value for each of the at least one type of sensitivity.  Claims 7 and 8 recite substantially the same limitations as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to an evaluation device, processor, extracting feature values from an image (amounts to pre-solution activity), perform crawling processing comprising periodically collecting, from a plurality of information media via the Internet, image data associated with character strings indicating predetermined vehicle names of a plurality of types of existing vehicles and text data which include the character strings and indicate a customer's impression of each of the plurality of types of existing vehicles (gathering data and amounts to pre-solution activity), and present a product to at least one of a customer and a developer based upon the evaluation model (amounts to post-solution activity), and computer-readable storage medium storing evaluation program executed by a computer to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0038 describes  high level general purpose computer and software) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation is directed to: an evaluation device, processor, extracting feature values from an image (amounts to pre-solution activity), perform crawling processing comprising periodically collecting, from a plurality of information media via the Internet, image data associated with character strings indicating predetermined vehicle names of a plurality of types of existing vehicles and text data which include the character strings and indicate a customer's impression of each of the plurality of types of existing vehicles (gathering data and amounts to pre-solution activity), and present a product to at least one of a customer and a developer based upon the evaluation model (amounts to post-solution activity), and computer-readable storage medium storing evaluation program executed by a computer. Examiner further notes that “perform crawling processing comprising periodically collecting….via the Internet” is well-understood, routine, and conventional activity in the art, which is further described in Hick which predates the instant application as set forth below. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. [0038-0039]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of a mental processes, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 rejected under 35 U.S.C. 103 as being unpatentable over Meghasyam Grama Ramanuja (US 2015/0363865 A1, hereinafter “Ramanuja”) in view Surya Teja Kallumadi (US 2014/0229307, hereinafter “Kallumadi”) in view of Douglas Hall (US 2009/0043719, hereinafter “Hall”) in view of Ty R. Sagalow (US 2010/0023355 A1, hereinafter “Sagalow”) in view of Steven Ruttenberg (US 2008/02352216 A1, hereinafter “Ruttenberg”) in view of Cory Hicks (US 2011/0173078 A1, hereinafter “Hicks”).
Claims 1/7/8:
Ramanuja teaches:
An evaluation device comprising: at least one processor configured to execute at least one program to [para. 008 describes a processor configured to execute a set of function]: extract a first feature value … of vehicle which is an evaluation target ([0059] and fig. 2 step 202 receiving a vehicle query, wherein said query includes plurality of features of a vehicle make, model, trim, etc…, while [0104] describes the extraction features of a vehicle. Examiner Note: regarding claim 8, Romania teaches “a non-transitory computer-readable storage medium storing an evaluation program, which when executed by a computer, causes the computer to…” [008]); 
calculate similarity between the … a vehicle which is an evaluation target  and each of appearance … of a plurality of types of existing vehicles shown by the collected image data on the basis of the extracted first feature value [fig. 2 steps 204-210 describes the steps of calculating similarity score between first targeted features with one or more databases of dealer inventory for corresponding vectors of in-stock vehicles]; 
While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above. Ramanuja does not explicitly disclose the following, however, Kallumadi is also in the field of product management (Abstract) and discloses:
extract feature of an appearance image [para. 0054 describes a feature extraction module, wherein the feature extraction module extract features from an image].
calculate similarity between a first appearance image and plurality of second appearances of images [para. 0051 describes computing a similarity measurement by comparing to between i.e., A and B by comparing the feature(s), wherein the feature extraction module extract features from an image. Examples of item listing(Examiner notes that a vehicle is an item/product) features may include, but are not limited to, titles, images, prices, attributes (e.g., brand, color), descriptions, user behavior data for an item listing, and seller information, and may be in the form of text or images];
an evaluation model generated by learning a relationship between a second feature value extracted from each of the collected image data of the plurality of types of existing vehicles [para. 0051 [0051] The pairwise similarity measurement module 430 may be configured to determine the pairwise similarity measurements based on a comparison of at least one feature of each item listing. For example, in the scenario above using item listings A, B, and C, the pairwise similarity measurement module 430 may determine the pairwise similarity measurement between A and B by comparing the feature(s) of A with the corresponding feature(s) of B, may determine the pairwise similarity measurement between A and C by comparing the feature(s) of A with the corresponding feature(s) of C, and may determine the pairwise similarity measurement between B and C by comparing the feature(s) of B with the corresponding feature(s) of C. These features may be any signals that may be used to determine how similar item listings are to one another. Examples of item listing features may include, but are not limited to, titles, images, prices, attributes (e.g., brand, color), descriptions, user behavior data for an item listing, and seller information, and may be in the form of text or images. Examiner notes that the comparison between two items illustrates the relationship between said two items];
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the extraction of feature values of an image of a product and calculate a similarity measurement between features extracted, as disclosed in Kallumadi, within the invention of Ramanuja because it is useful to understand the similarity of different designs and associated user behavior based on similar products for production purposes (0051).
While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above, and Kallumadi teaches a feature extraction module and similarity measurement module which uses the extraction feature to determine the similarity of product A versus B as described above, neither Ramanuja or Kallumadi explicitly disclose predict a customer's impression of the first design on the basis of similarity calculated by the similarity calculator and information indicating a customer's impression of each of the second designs previously acquired, however, Hall is also in the field of product management (Abstract) and discloses :
predict a customer's impression of appearance of the vehicle which is an evaluation target on the basis of the calculated similarity for each of the plurality of types of existing vehicles and the collected text data ([paras. 0049-0051] paras. [0055-0056], and fig. 1 step “model predicts consumer response” describe an example of gagging a customer’s reaction to a new product based on previous data stored on a database of similar concepts (information indicating a customer's impression of each of the plurality of types of existing vehicles previously acquired from an information medium)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product, as disclosed in Hall, within the invention of Ramanuja because it is useful to understand the expected successful rate of a product based customer's impression and similarity between different designs (Hall [Example 3 para. 0065-0073]).
While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above, and Kallumadi teaches a feature extraction module and similarity measurement module which uses the extraction feature to determine the similarity of product A versus B as described above, neither Ramanuja or Kallumadi explicitly disclose predict a customer's impression of the first design on the basis of similarity calculated by the similarity calculator and information indicating a customer's impression of each of the second designs previously acquired, however, Sagalow is also in the field of product management (Abstract) and discloses :
and present a product to at least one of a customer and a developer based upon the evaluation model (Fig. 4 illustrates steps used in developing a product which include idea generation, idea evaluation, product development, product design, product validation and product approval, wherein product validation include a company may validate a new product. Production validation includes conducting surveys, focus groups and one-on-one interviews with target clients and distributors to evaluate whether the product fulfills customer needs. At a step 470, a company may execute an approval process. Product approval includes ensuring compliance with any government regulations as well as receiving approval from department managers and business unit executives as described in [0045]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate present customer the product and the developer as disclosed in Sagalow, within the invention of Ramanuja because it is useful to understand the expected successful rate of a product based customer's impression and similarity between different designs.
While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above, Kallumadi teaches a feature extraction module and similarity measurement module which uses the extraction feature to determine the similarity of product A versus B as described above, and Hall teaches predicting customer impression as described above, neither Ramanuja or Kallumadi or Hall explicitly disclose predict a customer's impression of the first design on the basis of similarity calculated by the similarity calculator and information indicating a customer's impression of each of the second designs previously acquired, however, Ruttenberg is also in the field of product management (Abstract) and discloses :
wherein the predicting of the customer's impression comprises: multiplying, for each of at least one type sensitivity, the calculated similarity for each of the plurality of types of existing vehicles and a score obtained by converting the customer's impression of each of the plurality of types of existing vehicles, which is obtained by using Page 2 of 20the evaluation model, into a numerical value, to obtain multiplied values for each type of sensitivity [figs. 7 and 8 describe the entity-entity pairwise similarity scores are calculated using the characteristic tag matrix. Since each entity preferably maintains a list of weighted characteristic tags, and each of those characteristic tags is preferably related to every other characteristic tag (relatedness values of such relationships are preferably stored in the characteristic tag comparison matrix), the relationship between any two entities may be calculated in this fashion. The figures further illustrate multiplying, for each type of sensitivity, the calculated similarity for each of the plurality of types of existing vehicles  (relatedness score) and a score obtained by converting the customer's impression of each of the plurality of types of existing vehicles, which is obtained by using Page 2 of 20the evaluation model, into a numerical value, to obtain multiplied values for each type of sensitivity (weighted customer score as described in 0038)]; and adding the multiplied values for the plurality of types of existing vehicles, to obtain the added value for each of the at least one type of sensitivity (figs. 7 and 8 further adding the multiplied values for the plurality of types of existing vehicles, to obtain the added value for each type of sensitivity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product, as disclosed in Ruttenberg, within the invention of Ramanuja, Kallumadi, and Hall, because it is useful to understand the expected successful rate of a product-based customer's impression and similarity between different designs. 
While the combination of Ramanuja, Hall, and  Kallumadi teach information media via the Internet, image data associated with character strings indicating predetermined vehicle names of a plurality of types of existing vehicles and text data which include the character strings and indicate a customer's impression of each of the plurality of types of existing vehicles as following, Ramanuja teaches [0059] and fig. 2 step 202 receiving a vehicle query, wherein said query includes plurality of features of a vehicle make, model, trim, etc…, while [0104] describes the extraction features of a vehicle, Hall teaches [paras. 0049-0051] paras. [0055-0056], and fig. 1 step “model predicts consumer response” describe an example of gagging a customer’s reaction to a new product based on previous data stored on a database of similar concepts (information indicating a customer's impression of each of the plurality of types of existing vehicles previously acquired from an information medium), and  Kallumadi teaches Examples of item listing(Examiner notes that a vehicle is an item/product) features may include, but are not limited to, titles, images, prices, attributes (e.g., brand, color), descriptions, user behavior data for an item listing, and seller information, and may be in the form of text or image, Neither Ramanuja, Hall, or Kallumadi teaches to perform crawling processing comprising periodically collecting data, however Hicks teaches:
 crawling processing comprising periodically collecting data ([0019] The item similarities data may, for example, be stored in a table or other data structure that maps items to similar items. As illustrated, the item similarities database 34 may be generated periodically by an item comparison process or system 36 that uses a database 28 of item attribute data or item content to calculate attribute-based item similarity scores for particular item pairs)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate information media via the Internet, image data associated with character strings indicating predetermined vehicle names of a plurality of types of existing vehicles and text data which include the character strings and indicate a customer's impression of each of the plurality of types of existing vehicles periodically, as disclosed in Hicks, within the invention of Ramanuja. Doing so will provide the evaluation with accurate and up to date data and will in result provide an accurate and effective evaluation to user.

Claim 2:
While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above and one or more databases of dealer inventory for corresponding vectors of in-stock vehicles, it does not explicitly teach the following, however, Hall further discloses:
The evaluation device according to Claim 1, wherein the at least one processor is further configured to execute the at least one program [paras. 0045 and 0069 describe a computer] to generate, by learning a pair of a second feature value collected data, an evaluation model [para. 0032 describes machine learning technique/algorithm used in the predictive model, wherein the model building approach is accomplished with a neural network to select those archetypes that best relate the customer responses to the concepts in the database, while para. 0065 discloses features associated with concept/products which is transformed into a value and customer’s impression associated with each feature. See Example 3 [0065-0073]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product based on senility feature and relationship, as disclosed in Hall, within the invention of Ramanuja because it is useful to understand the expected successful rate of a product based customer's impression and similarity between different designs (Hall [Example 3 para. 0065-0073]).

Claim 3:
While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above and one or more databases of dealer inventory for corresponding vectors of in-stock vehicles, it does not explicitly teach the following, however, Hall further discloses:
The evaluation device according to Claim 1, wherein the at least one processor is further configured to execute the at least one program to [paras. 0045 and 0069 describe a computer] calculate a design score obtained by converting the customer's impression of the appearance of the vehicle which is an evaluation target into a numerical value [para. 0070-0071 describes the use of a predication model to calculate a score for a product based on customer’s impression in a numerical form where (e.g. 5 stars=excellent concept, 4 stars=good concept, 3 stars=fair concept, 2 stars=below average concept, and 1 star=poor concept). Examiner notes that a vehicle is a product].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product, as disclosed in Hall, within the invention of Ramanuja because it is useful to understand the expected successful rate of a product based customer's impression and similarity between different designs (Hall [Example 3 para. 0065-0073]).

Claim 4
While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above and one or more databases of dealer inventory for corresponding vectors of in-stock vehicles, it does not explicitly teach the following, however, Hall further discloses: 
The evaluation device according to Claim 1, wherein the at least one processor is further configured to execute the at least one program to [paras. 0045 and 0069 describe a computer]  calculate scores obtained by applying tags indicating predetermined types of information indicating a customer's impression to data obtained from the plurality of information medium and converting information indicating the customer's impression into a numerical value for each of the applied tags [paras. 0067 and 0070 OLS model can now be used to predict customer purchase interest scores for new concepts by having the new concepts rated according to the same archetype set used to build the model from source concepts, while the archetype is evaluated using a categorical rather than a scalar 0-10 response set (i.e. 1=product concept, 2=service concept)].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product, as disclosed in Hall, within the invention of Ramanuja because it is useful to understand the expected successful rate of a product based customer's impression and similarity between different designs (Hall [Example 3 para. 0065-0073]).

Claim 5:
While Ramanuja describes comparing and evaluating a target product/design with vehicle inventory database/released vehicles [0059], it does not explicitly teach that the target product is an unreleased vehicle, however Hall teaches in example 3 [0065-0073] that the target product is a new product which can be an automotive product i.e. unreleased vehicle. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product, as disclosed in Hall, within the invention of Ramanuja because it is useful to understand the expected successful rate of a product based customer's impression and similarity between different designs (Hall [Example 3 para. 0065-0073]).

Claim 6:
While Ramanuja teaches the extraction of design the discrete variables of Make, Body, and Color which are transformed to a numerical values as described in [0104] and comparing and computing similarity score between the extracted design features with databased of other designs, it does not explicitly teach the use of machine learning and extracted featured to predict customer’s response, however Hall teaches:
The evaluation device according to Claim 1, wherein the at least one processor is further configured to execute the at least one program to [paras. 0045 and 0069 describe a computer] to predict a customer's impression of a new design image by performing machine learning of appearance images of existing vehicles and information indicating customer's impressions of the appearance images of existing vehicles [para. 0032 describes machine learning technique/algorithm used in the predictive model, wherein the model building approach is accomplished with a neural network to select those archetypes that best relate the customer responses to the concepts in the database, while para. 0065 discloses features associated with concept/products which is transformed into a value and customer’s impression associated with each feature. See Example 3 [0065-0073]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product, as disclosed in Hall, within the invention of Ramanuja because it is useful to understand the expected successful rate of a product based customer's impression and similarity between different designs (Hall [Example 3 para. 0065-0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160005058 A1
SENSITIVITY EVALUATION SYSTEM
SAGARA; Kazuhiko et al.
US 20160171514 A1
Crowd-based scores for food from measurements of affective response
Frank; Ari M. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683